             Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MAVRIX PHOTO, INC.                                       Case No.: 20-cv-1590

                           Plaintiff,                      PLAINTIFF’S COMPLAINT FOR
                                                                  (1) COPYRIGHT
                                                              INFRINGEMENT; AND (2)
             - against -                                    VIOLATIONS OF THE DIGITAL
                                                            MILLENIUM COPYRIGHT ACT
 SOURCE DIGITAL, INC. and DOES 1-10;                              (17 U.S.C. §1202)

                           Defendants.                         JURY TRIAL DEMANDED



       Plaintiff, Mavrix Photo, Inc. (“Plaintiff”), by and through its undersigned attorneys, hereby

prays for relief based on the following:

                                    JURISDICTION AND VENUE

          1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., § 101 et seq.

          2. This Court has federal question jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and

(b).

          3. Venue in this judicial district is proper under 28 U.S.C. § 1391 (b) and (c) and 1400(a)

in that Defendant Source Digital, Inc.’s principal place of business is in this district, that one or

more of the Defendants reside in this judicial district, and this is the judicial district in which a

substantial part of the acts and omissions giving rise to the claims occurred.

                                               PARTIES

          4. Plaintiff Mavrix Photo, Inc. (“Plaintiff”) is a Florida business corporation, with its

principal place of business in Los Angeles County, California.

          5. Plaintiff is informed and believes and thereon alleges that Defendant Source Digital,

Inc. (“Source Digital”) is a New York business corporation registered to and doing business in



                                                    1
                                               COMPLAINT
           Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 2 of 8



the state of New York. Source Digital’s principal place of business is in New York County, New

York, and it operates a website www.thesource.com (the “Website”).

       6. Plaintiff is informed and believes and thereon alleges that at all times relevant hereto

each of the Defendants was the founder, editor in chief, senior editor, agent, affiliate, officer,

director, manager, principal, alter-ego, and/or employee of the remaining Defendants and at all

times had control over the content displayed on the Website, acting within the scope of such

agency, affiliation, alter-ego relationship and/or employment; and actively participated in or

subsequently ratified and adopted, or both, each and all of the acts or conduct alleged, with full

knowledge of all the facts and circumstances, including, but not limited to, full knowledge of

each and every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

thereby.

                 CLAIMS RELATED TO THE SUBJECT PHOTOGRAPH

       7. Plaintiff is a digital media company whose business consists, in part, of licensing

rights to reproduce photographs that it owns or has the exclusive right to license.

      8. Plaintiff owns the copyright in and to the photograph at issue in this case, which is a

photograph of Kim Kardashian. The photograph (“Subject Photograph”) is titled

“MX001_132604_1312GT.jpg”. The Subject Photograph was composed and created by

Nikolareas Petros and was registered with the United States Copyright Office before the

infringement at issue. A true and correct copy of the Subject Photograph is reproduced below:




                                                  2
                                             COMPLAINT
          Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 3 of 8




      9. Plaintiff is informed and believes and thereon alleges that Source Digital owns and

operates a website at www.thesource.com, where it posts various videos and pictures.

      10. Plaintiff is further informed and believes that Source Digital displayed the Subject

Photograph (“Infringing Photograph”) on its website, www.thesource.com, without

authorization. True and correct screenshots of Defendants’ infringing use of the Subject

Photograph on the www.thesource.com website is reproduced on the page below:

      11. “Infringing Photograph”:




                                                3
                                           COMPLAINT
          Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 4 of 8




                                 FIRST CLAIM FOR RELIEF
                                  (For Copyright Infringement)
      12. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.

      13. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, had access to the Subject Photograph, including, without limitation, through viewing the

Subject Photograph the World Wide Web.

      14. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, used and displayed the Subject Photograph on www.thesource.com.

      15. Plaintiff is informed and believes and thereon alleges that the Infringing Photograph

use the same elements, composition, colors, arrangement, subject, lighting, angle, and overall
                                                4
                                           COMPLAINT
           Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 5 of 8



appearance of the Subject Photograph and constitutes unauthorized uses of the Subject

Photograph.

       16. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, infringed the Subject Photograph by publishing and displaying the Infringing Photograph

to the public, including without limitation, on www.thesource.com without authorization or

consent.

       17. Due to Defendants’, and each of their, acts of infringement, Plaintiff has suffered

general and special damages in an amount to be established at trial.

       18. Due to Defendants’ acts of copyright infringement as alleged herein, Defendants, and

each of them, have obtained direct and indirect profits they would not otherwise have realized

but for their infringement of Plaintiff’s rights in the Subject Photograph. As such, Plaintiff is

entitled to disgorgement of Defendants’ profits directly and indirectly attributable to Defendants’

infringement of its rights in the Subject Photograph in an amount to be established at trial.

       19. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, have committed acts of copyright infringement, as alleged above, which were willful,

intentional and malicious, which further subjects Defendants, and each of them, to liability for

statutory damages under Section 504(c)(2) of the Copyright Act in the sum of up to one hundred

fifty thousand dollars ($150,000.00) per infringement. Within the time permitted by law, Plaintiff

will make its election between actual damages and statutory damages.

                               SECOND CLAIM FOR RELIEF
               (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202)

       20. Plaintiff repeats, re-alleges, and incorporates herein by reference as though fully set

forth, the allegations contained in the preceding paragraphs of this Complaint.



                                                  5
                                             COMPLAINT
             Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 6 of 8



       21. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

them, violated 17 U.S.C. §1202 by intentionally removing and/or altering the copyright

management information, in the form of metadata, on the copy of at least one Subject

Photograph, and distributing copyright management information with knowledge that the

copyright management information had been removed or altered without authority of the

copyright owner or the law, and distributing and publicly displaying the material, knowing that

copyright management information had been removed or altered without authority of the

copyright owner or the law, and knowing, or, with respect to civil remedies under section 1203,

having reasonable grounds to know, that the conduct would induce, enable, facilitate, or conceal

an infringement of any right under this title.

       22. The above conduct is in violation of the Digital Millennium Copyright Act and

exposes Defendants, and each of them, to additional and enhanced common law and statutory

damages and penalties pursuant to 17 USC § 1203 and other applicable law.

       23. Plaintiff is informed and believes and thereon alleges that Defendants, and each of

their, conduct as alleged herein was willful, reckless, and/or with knowledge, and Plaintiff

resultantly seeks enhanced damage and penalties.

                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff prays for judgment as follows:

                                Against all Defendants, and Each:

        With Respect to Each Claim for Relief:

        a.    That Defendants, as well as their employees, agents, or anyone acting in concert with

it, be enjoined from infringing Plaintiff’s copyright in the Subject Photograph, including, without




                                                 6
                                             COMPLAINT
               Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 7 of 8



limitation, an order requiring Defendant to remove the Infringing Photograph from any print,

web, or other publication owned, operated or controlled by any Defendant.

          b.    That Plaintiff be awarded all profits of Defendants, and each of them, plus all losses

of Plaintiff, plus any other monetary advantage gained by the Defendant, through its

infringement, the exact sum to be proven at the time of trial, and, to the extent available,

statutory damages as available under the 17 U.S.C. § 504, 17 U.S.C. §1203, and other applicable

law.

          c.    That Plaintiff be awarded its attorneys’ fees as available under the Copyright Act

U.S.C. § 101 et seq.;

          d.    That Plaintiff be awarded its costs and fees under the statutes set forth above;

          e.    That Plaintiff be awarded statutory damages and/or penalties under the statues set

forth above;

          f.    That Plaintiff be awarded pre-judgment interest as allowed by law;

          g.    That Plaintiff be awarded the costs of this action; and

          h.    That Plaintiff be awarded such further legal and equitable relief as the Court deems

proper.




                                                     7
                                                COMPLAINT
          Case 1:20-cv-01590-KPF Document 1 Filed 02/24/20 Page 8 of 8



       Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P. 38 and the

7th Amendment to the United States Constitution.

Dated: February 24, 2020                              Respectfully submitted:

                                                 By: /s/ Michael D. Steger
                                                     Michael D. Steger (MS2009)
                                                     michael@donigerlawfirm.com
                                                     Laura Zaharia
                                                     lzaharia@donigerlawfirm.com
                                                     DONIGER / BURROUGHS
                                                     231 Norman Avenue, Suite 413
                                                     Brooklyn, New York 11222
                                                     (646) 517-0600
                                                     (845) 689-2155 (fax)
                                                     Attorney for Plaintiff




                                                 8
                                            COMPLAINT
